COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re NextGear Capital, Inc.

Appellate case number:      01-18-01003-CV

Trial court case number:    2017-63452

Trial court:                151st District Court of Harris County

        Relator, NextGear Capital, Inc., has filed a petition for writ of mandamus
challenging the trial court’s order denying its motion to compel arbitration. Relator has
also filed a motion to abate the underlying trial court proceedings pending resolution of its
petition. See TEX. R. APP. P. 52.10(a). We grant relator’s motion to abate the underlying
proceedings. See id. 52.10(b). The abatement is effective until the case in this Court is
finally decided or the Court otherwise orders the abatement lifted. Any party may file a
motion for reconsideration of the abatement. See id. 52.10(c).
       Further, the Court requests that the real parties in interest, Alireza Delavari Maryan
d/b/a Texas Financial Group, US Financial Auto Credit, LLC, Melissa Webb Bryant, Saeid
Hashem-Nezad, Abbas Heidari, Farhad Veilani, and Babak Arvanaghi, MD, respond to the
petition for writ of mandamus. It is ordered that the responses, if any, be filed by no later
than December 17, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually         Acting for the Court

Date: November 15, 2018